SUPPLEMENTAL OPINION
PER CURIAM:
This case was remanded to the District Court to make inquiry into the circumstances of a certain alleged conversation between an F.B.I. agent, a government witness, and a juror during the trial. 387 F.2d 569. The District Court has now held a plenary hearing and found that the conversation was entirely innocent, unrelated to the case on trial and in no way prejudicial. We accept this finding. The appeal, having been held in abeyance, may now be disposed of. *931The transcript of the hearing and the District Court’s findings will be filed among the papers in this court. The judgment below is
Affirmed.